EXHIBIT 10.1




LOGICQUEST TECHNOLOGY INC.

410 Park Avenue, 15th Floor #31

New York, NY  10022













March 31, 2016




Logicquest Technology Limited

Box 957, Offshore Incorporations Centre

Road Town, Tortola, B.V .I




Attention: Yew Siong Cheng




Dear Mr. Cheng:




Re:

Letter of Intent for the combination of Logicquest Technology Limited
("Logicquest") and Logicquest Technology Inc. ("Pubco")

 

 




This letter confirms our mutual intention to enter into negotiations to effect a
business combination (the "Transaction") on the terms set forth below. This
letter is not intended to create legally binding obligations except as set out
in paragraphs 4, 6 and 7 below but will serve as the basis for negotiating a
definitive agreement leading to the completion of the Transaction.




1.

The Transaction




1.1

Structure: The Transaction may be effected in one of several different ways,
including an asset acquisition, merger of Logicquest and Pubco, or a share
purchase whereby Pubco purchases the shares of Logicquest from its shareholders
for cash and/or for shares of Pubco.




The parties will jointly determine the optimum structure for the Transaction in
order to best satisfy tax planning, regulatory and other considerations,
including mutually agreed upon performance based milestones.




1.2

Consideration: Pubco will pay US$3,000,000 to the shareholders of Logicquest for
all issued and outstanding share of Logicquest, payable as follows:




(a)

$1,000,000 on Closing of the Transaction;




(b)

$1,000,000 six months from Closing of the Transaction; and




(c)

$1,000,000 on the first anniversary of the Closing of the Transaction.




1.3

Terms and conditions: The definitive agreement under which the parties will
agree to carry out the Transaction (the "Transaction Agreement") will contain
provisions that are customary for a transaction of this nature, and will include
(but not be limited to) representations and warranties of both Logicquest and
Pubco (and the Logicquest principal shareholders), including Pubco's status as a
reporting issuer with the U.S. Securities and Exchange Commission Exchange (the
"SEC"). The closing conditions in favour of both Pubco and Logicquest will
include the following:




(a)

receipt of all required regulatory approvals to the carrying out of the
Transaction;




















--------------------------------------------------------------------------------

Logicguest Technology Inc.




Logicquest Technology Limited Letter of Intent

Page | 2







(b)

approvals of the boards of directors of Logicquest and Pubco and shareholders of
Logicquest;




(c)

obtaining all required consents of third parties;




(d)

completion of all required audited and unaudited financial statements of
Logicquest, prepared in accordance with US GAAP and audited and by a PCAOB
registered audit firm;




(e)

Pubco and its accountant having had a reasonable opportunity to review the
foregoing financial statements (including corporate tax returns, general ledger
listings, adjusting entries and opening trial balances) of Logicquest, and that
both Pubco and its accountant are satisfied with the content of such financial
statements;




(f)

completion, to their respective sole satisfaction, of due diligence by
Logicquest and Pubco of each other;




(g)

no material change in the employment agreements of either party without the
prior consent of the other party;




(h)

all representations in the Transaction Agreement being accurate as of the
closing of the Transaction;




(i)

no adverse material change in the business or financial condition of Logicquest
or Pubco since the execution of the Transaction Agreement;




(j)

closing of the transaction to be completed on a best efforts basis by both
parties within the following parameters:




(i)

notice of completion of substantial due diligence and board approval by both
parties by Jun 30, 2016;




(ii)

execution of Transaction Agreement by Jun 30, 2016;




(iii)

receipt of all required shareholder approval s from Logicquest by Jun 30, 2016;
and




(iv)

closing of Transaction by June 30, 2016







Both parties will work diligently during this period but recognize that
regulatory and other market delays may require adjustments to this timetable.




2.

Due Diligence




Once all parties have signed this letter, the due diligence teams of Logicquest
and Pubco will commence due diligence investigations on the other entity.
Logicquest and Pubco will give the other full access to all of its (i) books,
records, business plans, financial and operating data and all other information;
(ii) assets and operations; and (iii) personnel.














--------------------------------------------------------------------------------

Logicguest Technology Inc.




Logicquest Technology Limited

Letter of Intent

Page | 3







In the event that each of Pubco and Logicquest do not notify the other in
writing prior to 5:00 p.m. (P.S.T. time) on Jun 30, 2016 (or such later date as
the parties may mutually agree upon) that the results of their investigations
are satisfactory and they are willing to negotiate and enter into the
Transaction Agreement, this letter agreement shall terminate and be of no
further force or effect.




3.

Definitive Agreement




Upon the satisfactory completion of diligence by Logicquest and Pubco, the
parties shall negotiate the terms of the Transaction Agreement, acting
reasonably and in good faith, with a view to executing the agreement on or
before Jun 30, 2016.




4.

Standstill




During the period from the satisfactory completion of diligence until this
letter agreement is either superseded by the Transaction Agreement or terminated
pursuant to section 2, Logicquest agrees that it will:




(a)

not solicit offers or have discussion with any third parties regarding its sale
of its shares or assets or any other form of business combination,




(b)

conduct its business only in , and not take any action except in , the usual,
ordinary and regular course of business consistent with past practice, and




(c)

not pay any dividends engage in non-arm's length transactions with its
shareholders, or redeem any of its currently outstanding shares.




5.

Transaction Costs




In the event that this Transaction does not close, each of the parties will be
responsible for all  costs (including, but not limited to, financial advisory,
accounting, legal and other professional or consulting fees and expenses)
incurred by it in connection with the transactions contemplated hereby.




6.

Publicity




Neither party will make any announcement, issue any press release or otherwise
disclose the existence of this letter, without the prior written consent of the
other party.




Logicquest acknowledges that, as a reporting issuer, Pubco will be required to
give public disclosure about the Transaction.




7.

Confidentiality Agreements




Each party will agree to keep the existence and the terms of this Letter of
Intent confidential and will not make any disclosure except where disclosure is
required by law. In addition, each party agrees that any information provided to
the other in connection with the negotiation and entering into of the definitive
agreements for the Transaction will be maintained in confidence, will not be
disclosed to any other party, other than each party's respective professional
advisors, except where disclosure is compelled by

















--------------------------------------------------------------------------------

Logicguest Technology Inc.




Logicquest Technology Limited

Letter of Intent

Page | 4







applicable law and will not be used by the party for any purpose other than the
evaluation and completion of the Transaction. Each party will ensure that its
respective officers, directors, employees and consultants will agree to maintain
all information in connection with this Letter of Intent and the business
combination transactions confidential. All obligations regarding confidentiality
will survive termination of this Letter of Intent.




8.

General




This letter will be governed by and construed in accordance with the laws of the
State of Nevada. Pubco and Logicquest submit to the jurisdiction of the courts
of the State of Nevada with respect to any matters arising out of this letter.




This letter will not constitute an offer capable of acceptance. Upon the written
confirmation of the general terms and conditions set out in this letter by the
parties to whom it is addressed, it will constitute a non-legally binding
memorandum of understanding (except for paragraphs 4, 6 and 7) between us with
respect to the principal terms and conditions to be included in a definitive
agreement.




If you are in agreement with the foregoing, please confirm that this letter
accurately sets forth your understanding of the terms of the proposed
Transaction and the other matters set forth herein, by signing a copy of this
letter below and returning it to us prior to 5:00 p.m. (P.S.T. time) on April 8,
2016 failing which this letter shall be null and void.




This letter may be executed in any number of counterparts, each of when executed
and delivered (including by way of facsimile) is an original but all of which
taken together shall constitute one and the same instrument.




We look forward to working together.




Yours very truly,




LOGICQUEST TECHNOLOGY INC.




[logq_ex10z1002.gif] [logq_ex10z1002.gif]







Agreed and confirmed this 1st day of April, 2016.




[logq_ex10z1004.gif] [logq_ex10z1004.gif]












